Proceeding under article 78 of the Civil Practice Act to review the determination of the Municipal License Commissioner in revoking the appellant’s license to conduct a bowling alley establishment. Order denying appellant’s application reversed on the law, with fifty dollars costs and disbursements, and the order of respondent, as License Commissioner of the City of New York, revoking appellant’s license is vacated and annulled, without costs. The appellant employed a boy seventeen and one-half years of age, who was setting up pins in appellant’s bowling alley at 1:30 in the morning when an inspector from respondent’s office visited the premises. The boy was five feet, ten inches tall and weighed 175 pounds. He states that the work has not interfered with his progress in high school, that it provides beneficial exercise, and that he desires to continue the work until he graduates or is ready to join the armed forces. While it may or may not be good social policy to permit persons of this age and physique to work at this occupation after midnight, there is no positive law against it. Under all the facts of the case, it appears that the act of revoking the appellant’s license was unreasonable and arbitrary. Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur.